Citation Nr: 0326100	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  98-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder 
with left leg radicular pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1978, from February 1979 to February 1983, and from 
August 1985 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision issued by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
August 1998.  A transcript of that hearing has been 
associated with the record.

The Board observes that the appellant filed a claim under 38 
C.F.R. § 4.30 (2002) for his April 1997 back surgery.  See 
Statement in Support of Claim, VA Form 21-4138, dated July 
15, 1997.  In light of the decision herein granting service 
connection for a back disability, this matter is referred to 
the RO for appropriate action.

In January 1999, the Board remanded the case to the RO for 
additional development.  The Board pursued additional 
development, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  In November 2002, the Board gave 
notice of the proposed development as required by Rule of 
Practice 903 and the veteran was re-examined the same month.  
See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  The case now is before the Board 
for further consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue on appeal.

2.  There is competent medical evidence linking the veteran's 
currently diagnosed low back disorder with radicular pain 
into the left leg to service.


CONCLUSION OF LAW

The veteran's current low back disorder with left leg 
radicular pain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA essentially eliminates the 
requirement that the claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

With regard to the RO's compliance with the January 1999 
remand instructions, the Board notes that the RO was 
instructed to, and did obtain copies of the medical reports 
pertaining to the appellant's April 1997 back surgery.  In 
April 1999, the National Personnel Records Center (NPRC) 
verified that the veteran's periods of service were from 
December 1975 to November 1978, from February 1979 to 
February 1983, and from August 1985 to August 1994 and it was 
noted in the file that the service medical records from 1975 
to 1978 were included in the claims file.  In February 2000 
and November 2002 VA spine examinations were performed and 
the reports are associated with the claims file.  In May 
2002, the RO readjudicated the service-connection claim by 
issuing a supplemental statement of the case (SSOC).  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the Board's January 1999 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
In this connection, the Board finds that the lay statements, 
the Winn Army Hospital and VA treatment records, the hearing 
transcript, and the VA examination reports, which evaluate 
the status of the veteran's health, are adequate for 
determining whether service connection is warranted.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all records and examination reports, which might 
be relevant to the veteran's claim.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. 
§ 5103A.

The Board also finds that the requirements regarding notice, 
which must be provided to the appellant under the VCAA have 
been satisfied by various informational letters, an April 
1998 statement of the case (SOC), a rating decision issued in 
May 1998, statements made by the Veterans Law Judge at the 
Travel Board hearing, and a May 2002 SSOC.  In particular, VA 
advised the veteran what information it had and would 
provide, notified the veteran what information he should 
provide, and asked him to provide additional information in 
support of his claims.  Specifically, in the SSOC, the RO has 
advised the appellant that he needed to provide medical 
evidence showing that a back disorder was related to service.

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of his service-connection claim as VA has 
complied to the extent possible with the notice and duty to 
assist provisions of the VCAA.  Although the Board did not 
give notice of the development as required by 38 C.F.R. 
§ 20.903 (2002) following receipt of the November 2002 
examination report, in light of the Board's decision granting 
service connection for a low back disorder, the Board finds 
that there has been no prejudice to the appellant in this 
case that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Analysis

The veteran claims that his low back disorder with left leg 
radicular pain was incurred in service.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  Where a veteran who 
served for ninety days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as arthritis, to a degree of 
10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The veteran's service medical records show that the veteran 
was treated for left knee pain in January and August 1986.  
The medical history portion of the veteran's May 1992 
periodic physical examination report reflected a history of 
nocturnal cramping of the calves.  

Post-service treatment records from Winn Army Hospital from 
July 1995 to May 1996 show treatment for left knee and leg 
pain in July 1995 initially diagnosed as muscle strain and 
continuing treatment until April 1996, when he was diagnosed 
with a herniated lumbosacral spine disc.  A May 1996 magnetic 
resonance imaging (MRI) study confirmed disc bulging on the 
left side at L5-S1.  

VA medical records from August 1996 to June 2000 show 
treatment for low back pain with radiation into the left 
lower extremity.  A March 1997 MRI of the lumbar spine 
revealed degenerative disc disease at L5-S1 with left 
posterior herniation impinging the left S1 nerve root.  In 
April 1997, the veteran had an elective lumbar diskectomy 
following a history of low back pain and radiation into his 
left lower extremity, which had not been relieved with 
conservative therapy and analgesics.  

At an August 1997 VA examination, the veteran reported having 
left leg (radicular) pain in 1992 following Operation Desert 
Storm, which had always been diagnosed as muscle strains.  In 
1996, he was diagnosed with a herniated nucleus pulposus and 
underwent surgery in April 1997.  The veteran indicated that 
he was doing fairly well with the exception of numbness in 
the left lateral foot and fourth and fifth toes, adding that 
his left leg felt weaker than the right.   On examination, 
his carriage was normal but the veteran walked slightly bent 
forward with a slight limp on the left.  There was a 3/4-inch 
scar at the lower back from his April 1997 surgery.  There 
was decreased sensation in fourth and fifth toes of the left 
lateral foot.  There also was decreased strength of the left 
lower extremity on flexion and extension.  X-rays of the 
lumbar spine showed mild spondylosis with small marginal 
osteophyte formation of the vertebral bodies without evidence 
of fracture or degenerative disc disease.  The diagnosis was 
radicular pain, left leg, secondary to herniate nucleus 
pulposus of the lumbar spine, status post surgical repair.  

At an August 1998 Travel Board hearing, the veteran testified 
that he first notice the numbness in his left foot in about 
1993 following Desert Storm, when he was teaching at the NCO 
Academy, but indicated that he did not have any X-rays taken 
of his lower back in service.  Soon after he retired from the 
military he went to the Winn Army Hospital and was diagnosed 
with a severe pull in his hamstring.  His leg progressively 
worsened until he could not use it.  He went to the emergency 
room and X-rays were done resulting in a diagnosis of a 
herniated disc.  VA surgeons told him that his leg pain was 
definitely caused by his herniated disc and recommended 
surgery to relieve some of the pain.  They could not tell him 
whether the numbness in his foot would ever go away.

A February 2000 VA examination report revealed an small 
surgical scar at L5-S1 and decreased pinprick sensation in 
the lateral left foot area, more prominent around the toes.  
After a review of the claims file, the examiner noted that 
the history was more suggestive of left S1 radiculopathy and 
the history from 1993 when he began having radicular symptoms 
was most consistent with S1.  The 1997 MRI was also 
consistent with left S1 herniated disk.  The examiner added 
that the herniated disk most likely was degenerative and 
spontaneous since the veteran denied sustaining any type of 
trauma to the back.  The examination was consistent with 
bilateral S1 radiculopathy even though his complaints were 
limited to just the left leg.  

In a statement received in July 2002, R. A. D., who has known 
the veteran since 1994 when he was discharged from service, 
indicated that ever since he had known the veteran always had 
problems with his left leg and has not been able to walk any 
distance or stand for long periods of time.  After the 
veteran's surgery in 1997, it appeared that most of his leg 
problems disappeared.  R. A. D. stated that he told the 
veteran that he could not believe that he had been treated 
for his leg for so long before anyone found out the 
connection between the nerves in his back and his leg.  He 
added that he believed that the veteran's leg pain was not 
properly diagnosed by the military until he was sent to 
Augusta and that his back problem existed just as long as the 
leg problems and was the direct cause of the leg pains.

In a July 2002 statement, the veteran reiterated that after 
his return from the Persian Gulf War that he started to 
experience minor pain in his left leg in 1991.  When he was 
sent to Germany and assigned to the NCO Academy his leg 
started to hurt more and prevented him from doing his job, so 
he went to sick call and was told he had a pulled hamstring 
and given Motrin.  In 1993, his left leg pain was still 
present but he began having cramping in his calf and foot.  
When he had his separation physical in 1994, his only 
complaint was left leg pain.  It took five to six years for 
the Army doctors to figure out what was wrong with him and 
now he cannot do the things he wants to do.
 
A November 2002 VA examination report reflects that the 
veteran had more calluses on the right foot and more wear on 
the right shoe, which would indicate that the veteran was 
shifting his weight to the right side.  The veteran reported 
left leg pain mostly in the posterior hamstring area and the 
left calf with weakness, instability, giving way, 
fatigability and lack of endurance.  He stated that the left 
foot was numb on the lateral border.  X-rays showed 
degenerative changes in the lumbosacral spine with small 
anterior osteophytes and narrowing of the L5-S1 disc space 
and slight posterior positioning of the posterior border of 
the L4-L5 and L5-S1 vertebra, most probably secondary to 
muscle spam.  The impression was 1991 left hamstring and left 
calf pain without any low back symptoms, which as time went 
by, was more than likely related to a herniated nucleus 
pulposus of the left side around L5-S1 distribution affecting 
nerve root L5-S1 with laminectomy, which helped the pain in 
the hamstring and left calf area.  The veteran now had 
numbness and loss of strength covering the L5-S1 distribution 
on the left side, which could affect the posterior thigh 
area, as well as the posterior calf and then the left lateral 
side of the foot.  X-rays showed degenerative joint disease 
of the lumbosacral spine and, in the examiner's opinion, it 
is certainly more than likely possible that the veteran, even 
without low back pain, had a low back condition such as a 
herniated disc that could be a referred pain affecting the 
L5-S1 distribution to the left posterior leg and there is a 
possibility that he could not have experienced low back pain 
with this.  The laminectomy did improve his symptoms 
apparently, but due to the fact that there was delay in 
diagnosis and treatment, there is a good, strong possibility 
that the veteran could be experiencing the long-term side 
effects of nerve root compression, edema and inflammation, 
which are now manifested in numbness and loss of strength to 
the left posterior leg, posterior calf and the left side of 
the foot.  

Having reviewed the evidence in its entirety, it is the 
Board's judgment that the evidence is in relative equipoise 
as to whether the veteran's low back disorder was incurred in 
service.  Having found the evidence to be in equipoise, the 
Board finds that service connection is warranted for a low 
back disorder with radicular pain into the left leg.  See 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for a low back disorder with left leg 
radicular pain is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

